DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 15 September, 2022 has been acknowledged and entered. Claims 1, 3, 6-12, 16-18, and 20 are amended.  Claim 19 is canceled.  Claims 1-8 and 20 are pending.

Responses to Arguments
The arguments filed 15 September, 2022 have been entered. 
Applicant’s arguments filed 15 September, 2022 with respect to the rejection of claims 6-8 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus, the rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant’s arguments filed 15 September, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. In response to Applicant’s arguments, the Examiner respectfully disagrees.   
Regarding claims 1 and 12, Applicant asserts that Applicants finally submit that currently amended independent claim 1 does not recite a judicial exception (such as a law of nature, a natural phenomenon or an abstract idea), but rather a system that provide transformation of a signals indicating cut of wires due to the impact of threat (e.g., bullet or projectile) to a physical characteristics of the threat. Such threat characteristics are not laws of nature, natural phenomena or abstract ideas but rather a "useful, concrete and tangible result"  (at page 11 of response).” Examiner respectfully disagrees.  Identifying, generating, processing steps correspond to the observation, observation (or evaluation), and evaluation (or judgement), respectively in mental process (see MPEP 2106.04(a)(2): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). Further, for the Applicant’s argument of millisecond timeframes (page 11 of response), according to recent search result (see  In the blink of an eye | MIT News | Massachusetts Institute of Technology), the human mind works within milliseconds.  Further, the sensing array, conductive wires, and sensing elements are additional elements.  The additional elements of sensing array, conductive wires, and sensing elements are recited at a high-level of generality (MPEP 2106.04(d)).  Furthermore, note that “receiving the state signals corresponding to all the sensing elements” is pre-solution activity (gathering data) or insignificant extra-solution activity pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application
Applicant’s amendments filed July, 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Thus, the rejection under U.S.C. 103 has been withdrawn.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-17 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. An impact detection system for detecting an event of impact of a threat on a target and determining at least one characteristic of the event, the system comprising:
a sensing array including a plurality of sensing elements mountable to the target, the sensing elements including electrically conductive wires arranged with a predetermined distance therebetween, the electrically conductive wires coupled to an electrical power source to provide an electrically conductive current through the electrically conductive wires, each sensing element being configured to change its state from an intact state when electrical current passes across the electrically conductive wire to a damaged state when electrical current passing thereacross being interrupted upon impact of the threat on the sensing element; 
a measuring system operatively coupled to the sensing elements and being sensitive to their state, the measuring system configured to generate state signals, each state signal indicative of the state of the corresponding sensing elements; and 
a processing system operatively coupled to the measuring system-and configured for (i) receiving the state signals corresponding to all the sensing elements; (ii) identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state; 
(iii) upon identifying the changes of the states of at least two sensing elements during the event of impact from the intact state to the damaged state, generating a data signal including a time-sequence of the corresponding changes of the state of said at least two sensing elements; and
 (iv) processing the time-sequence of the corresponding changes of the state of said at least two sensing elements generated thereby to determine said at least one characteristic of the event of the impact.  
The bolded abstract idea is a mental process.
Step 2A: Prong 2
The sensing array and measuring system are additional elements. The limitation of “identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state,” “generating a data signal including a time-sequence of the corresponding changes of the state of said at least two sensing elements” and “processing the time-sequence of the corresponding changes of the state of said at least two sensing elements generated thereby to determine said at least one characteristic of the event of the impact,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state” in the context of this claim may encompass observing changes for each state signal corresponding to the changes of the state of the corresponding sensing element and “generating a data signal including a time-sequence of the corresponding changes of the state of said at least two sensing elements” in the context of this claim may encompass observing (or evaluating) a data signal including a time-sequence of the corresponding changes of the state. Similarly, the limitation of “processing the data signal generated thereby to determine said at least one characteristic of the event of the impact” may encompasses evaluating (or judging) the data signal generated thereby to determine said at least one characteristic of the event of the impact. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic processing system to perform the method–using a processor to perform identifying, generating, and processing steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, the sensing array, conductive wires, and sensing elements are additional elements.  The additional elements of sensing array, conductive wires, and sensing elements are recited at a high-level of generality (MPEP 2106.04(d)). Further, note that “receiving the state signals corresponding to all the sensing elements” is pre-solution activity (gathering data) or insignificant extra-solution activity pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application. Thus, the claim recites an abstract idea (MPEP 2106.05(g)). 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform calculating, calculating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Therefore, claim 1 is not patent eligible.
Independent claim 12 similarly recites “[A]n impact detection method for detecting an event of impact of a threat and determining at least one characteristic of the event of impact, the method comprising: providing a sensing array including a plurality of sensing elements on the target, the sensing elements including electrically conductive wires arranged with a predetermined distance therebetween, the electrically conductive wires coupled to an electrical power source to provide an electrically conductive current through the electrically conductive wires, each sensing element being configured to change its state from an intact state when electrical current passes across the electrically conductive wire to a damaged state when electrical current passing thereacross being interrupted upon impact of the threat on the sensing element; generating state signals, each state signal indicative of the state of the corresponding sensing elements; identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state; upon identifying the changes of the states of at least two sensing elements during the event of impact from the intact state to the damaged state, generating a data signal including a time-sequence of the corresponding changes of the state of said at least two sensing elements; and processing the time-sequence of the corresponding changes of the state of said at least two sensing elements generated thereby to determine said at least one characteristic of the event of the impact,” which amount to an abstract idea as discussed above with respect to claim 1. 
Further, the sensing array, conductive wires, and sensing elements are additional elements.  The additional elements of sensing array, conductive wires, and sensing elements are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “providing a sensing array including a plurality of sensing elements on the target” is pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application. Thus, the claim recites an abstract idea. (MPEP 2106.04(d) and 2016.05(g)).
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, generating and processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 12 is also not patent eligible.
Regarding claim 2
The processing system and storage device are additional elements.  The additional elements of processing system and storage device are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 5 and 6
The kinetic projectile is additional element.  The additional element of kinetic projectile is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 7
The conductive wire is additional element.  The additional element of conductive wire is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 8
The auxiliary sensor and accelerometer are additional elements.  The additional elements of auxiliary sensor and accelerometer are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 9
The auxiliary sensing array, target panel, and anti-ricochet layer are additional elements.  The additional element of auxiliary sensing array, target panel, and anti-ricochet layer are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 10
The anti-ricochet layer is additional element.  The additional element of anti-ricochet layer is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 11
The anti-ricochet layer, non-conductive material, epoxy, thermo-plastic, thermal set plastic, ceramic, paper, silicon, or polymers  are additional element.  The additional elements of anti-ricochet layer, non-conductive material, epoxy, thermo-plastic, thermal set plastic, ceramic, paper, silicon, or polymers  are is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 17
The auxiliary sensor is additional elements.  The additional element of auxiliary sensor is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-11 and 13-17 are likewise also not patent eligible.  The limitations of claims 2-11 and 13-17 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-11 and 13-17 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soles et al. (US 2012/0191376 A1, hereinafter referred to as “Soles”) in view of Spangler et al. (US 5,433,101, hereinafter referred to as “Spangler”).
Regarding claim 1, Soles teaches an impact detection system for detecting an event of impact of a threat on a target and determining at least one characteristic of the event, the system comprising (para. [0067]: a damage detection and remediation system 10 according to an illustrative embodiment of the present disclosure includes a sensor data acquisition and processing system 12 having a sensing structure or device 14 operably coupled to a monitored unit or structure of interest 16. As further detailed herein, the structure of interest 16 may include personal protective equipment, armor, vehicles, microelectronics, spacecraft, aircraft, or any other structure; [0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20): a sensing array including a plurality of sensing elements mountable to the target, the sensing elements including electrically conductive wires arranged with a predetermined distance therebetween, the electrically conductive wires coupled to an electrical power source to provide an electrically conductive current through the electrically conductive wires (para. [0072]: the first electrical contacts 7 and the second electrical contacts 9 are coupled to opposing ends or termination points of each of the conductive wires or traces 5 for conducting electromagnetic (e.g., electrical) signals through traces 5 from first contacts 7 to respective second contacts 9. The FIG. 3 embodiment sensing device 14 shows a number of the wires or traces 5 evenly spaced apart; para. [0074]: the measurement system 20 includes an electromagnetic, illustratively electrical, signal generator 27 operably coupled to the electrical source 6 for providing a signal input to each of the first electrical contacts), each sensing element being configured to change its state from an intact state when electrical current passes across the electrically conductive wire to a damaged state when electrical current passing thereacross being interrupted upon impact of the threat on the sensing element (para. [0112]: at least two of the electrical data values associated with two or more pairs of selected first and second electrical contacts 197 and 201, 199 and 203 may be used in a triangulation method by damage detection processing system 30 for identifying a damage area based on comparing a known electrical data value associated with a pre-damage state of the electrically conductive layer 193 to a post-damage event state of the electrically conductive layer 193; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); a measuring system operatively coupled to the sensing elements and being sensitive to their state, the measuring system configured to generate state signals, each state signal indicative of the state of the corresponding sensing elements (para. [0083]: measurement system 20 is illustratively coupled to the electrical source 6 and ground 8 which determines changes in electrical properties of the wires or traces 5. More particularly, the signal generator 27 of the measurement system 20 electrically couples the first electrical contacts 7 to the electrical source 6, and the signal measuring device 29 of the measurement system 20 electrically couples the second electrical contacts 9 to ground 8. The measurement system 20 will then send measurements to impact or damage detection processing system 30 which then determines damage data); and a processing system operatively coupled to the measuring system-and configured for (i) receiving the state signals corresponding to all the sensing elements (para. [0084]: the impact detection processing system 30 may use the relative position of each impact event location associated with each sensor layer assembly 15a, 15b, 15c to determine the impact location 13 for the object 19 which created the impact event; para. [0084]: this information may then be used to identify the point of origin 17 for the object 19 associated with the impact event. The point of origin 17 information may then be used to take further actions such as orienting output devices 90 (e.g., further sensors or equipment) on the axis of origin 21 to further respond, if necessary, to potential additional impact events); (ii) identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state (para. [0084]: this information may then be used to identify the point of origin 17 for the object 19 associated with the impact event. The point of origin 17 information may then be used to take further actions such as orienting output devices 90 (e.g., further sensors or equipment) on the axis of origin 21 to further respond, if necessary, to potential additional impact events; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); (iii) upon identifying the changes of the states of at least two sensing elements during the event of impact from the intact state to the damaged state, generating a data signal includingpara. [0084]: this information may then be used to identify the point of origin 17 for the object 19 associated with the impact event. The point of origin 17 information may then be used to take further actions such as orienting output devices 90 (e.g., further sensors or equipment) on the axis of origin 21 to further respond, if necessary, to potential additional impact events; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); and (iv) processing the [0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20).  
Soles does not specifically teach the time-sequence of the corresponding changes of the state.
However, Spangler teaches a time-sequence of the corresponding changes of the state (col. 6, lines 29-39: the time that the deflection occurs is stored at time T1. The signal processor 14 and activation decision of portions 17 and 21 of algorithm 16 respond to the deflection of the sense element and consequently the activation flag of each path portion 17 and 21 as shown in FIG. 3 changes state at time T2 60. The time between the deflection of the sense element and the change in state of each activation flag 18, or T2 -T1, is then stored in memory as shown at 62 for use as an expected sensor response reference value during the self-testing sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-sequence such as is described in Spangler into Soles, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Regarding claim 2, Soles in view of Spangler teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach that the processing system comprises a storage device, configured for storing reference data including at least one reference time-sequence of changes of state of reference sensing elements, the reference time-sequence being related to an impact event having known characteristics.
However, Spangler teaches that the processing system comprises a storage device, configured for storing reference data including at least one reference time-sequence of changes of state of reference sensing elements, the reference time-sequence being related to an impact event having known characteristics (col. 6, lines 22-25: reference parameters for use in the self-testing sequence for each portion 17 and 21 of algorithm 16 are stored in memory 20 during sensor calibration at manufacture; lines 29-39: the time that the deflection occurs is stored at time T1. The signal processor 14 and activation decision of portions 17 and 21 of algorithm 16 respond to the deflection of the sense element and consequently the activation flag of each path portion 17 and 21 as shown in FIG. 3 changes state at time T2 60. The time between the deflection of the sense element and the change in state of each activation flag 18, or T2 -T1, is then stored in memory as shown at 62 for use as an expected sensor response reference value during the self-testing sequence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing system such as is described in Spangler into the system of Soles, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Regarding claim 3, Soles in view of Spangler teaches all the limitation of claim 2.  Soles and Spangler do not specifically teach that that the processing system is further configured to compare the time-sequence of the corresponding changes of the state of said at least two sensing elements with said at least 286490US01_446373-TBD- 21 -one reference time-sequence to determine said at least one characteristic of the event of impact.
However, Spangler teaches that the processing system further comprises a processor configured to compare the time-sequence of the corresponding changes of the state of said at least two sensing elements with said at least 286490US01_446373-TBD- 21 - one reference time-sequence to determine said at least one characteristic of the event of impact (col. 6, lines 39-42: this value will be compared later with the time between the issuance of the self-test command and the time the activation flag changes state during self-test ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing system such as is described in Spangler into the system of Soles and Spangler, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Regarding claim 4, Soles in view of Spangler teaches all the limitation of claim 1, in addition, Soles teaches that the processing system is further configured to determine a certainty at which said at least one characteristic is determined (para. [0069]: The user interface 50 may form part of each data acquisition and processing system 12 or may be a separate component operably coupled to a plurality of systems 12. Additional input devices 60, such as image and/or acoustic sensing systems, as further detailed herein, may also provide input signals to the damage detection processing system 30 ...output devices 90 are illustratively in communication with the main computer 40 and may receive processed data (e.g., impact event location, ballistics' relative velocity and size, point of origin, etc.) and provide a desired response thereto).  
Regarding claim 12, Soles teaches an impact detection method for detecting an event of impact of a threat and determining at least one characteristic of the event of impact, the method comprising (para. [0067]: a damage detection and remediation system 10 according to an illustrative embodiment of the present disclosure includes a sensor data acquisition and processing system 12 having a sensing structure or device 14 operably coupled to a monitored unit or structure of interest 16. As further detailed herein, the structure of interest 16 may include personal protective equipment, armor, vehicles, microelectronics, spacecraft, aircraft, or any other structure; [0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20): providing a sensing array including a plurality of sensing elements on the target, the sensing elements including electrically conductive wires arranged with a predetermined distance therebetween, the electrically conductive wires coupled to an electrical power source to provide an electrically conductive current through the electrically conductive wires (para. [0072]: the first electrical contacts 7 and the second electrical contacts 9 are coupled to opposing ends or termination points of each of the conductive wires or traces 5 for conducting electromagnetic (e.g., electrical) signals through traces 5 from first contacts 7 to respective second contacts 9. The FIG. 3 embodiment sensing device 14 shows a number of the wires or traces 5 evenly spaced apart; para. [0074]: the measurement system 20 includes an electromagnetic, illustratively electrical, signal generator 27 operably coupled to the electrical source 6 for providing a signal input to each of the first electrical contacts), each sensing element being configured to change its state from an intact state when electrical current passes across the electrically conductive wire to a damaged state when electrical current passing thereacross being interrupted upon impact of the threat on the sensing element (para. [0112]: at least two of the electrical data values associated with two or more pairs of selected first and second electrical contacts 197 and 201, 199 and 203 may be used in a triangulation method by damage detection processing system 30 for identifying a damage area based on comparing a known electrical data value associated with a pre-damage state of the electrically conductive layer 193 to a post-damage event state of the electrically conductive layer 193; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); generating state signals, each state signal indicative of the state of the corresponding sensing elements (para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193)); identifying changes for each state signal corresponding to the changes of the state of the corresponding sensing element from the intact state to the damaged state (para. [0084]: this information may then be used to identify the point of origin 17 for the object 19 associated with the impact event. The point of origin 17 information may then be used to take further actions such as orienting output devices 90 (e.g., further sensors or equipment) on the axis of origin 21 to further respond, if necessary, to potential additional impact events; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); upon identifying the changes of the states of at least two sensing elements during the event of impact from the intact state to the damaged state generating a data signal including para. [0084]: This information may then be used to identify the point of origin 17 for the object 19 associated with the impact event. The point of origin 17 information may then be used to take further actions such as orienting output devices 90 (e.g., further sensors or equipment) on the axis of origin 21 to further respond, if necessary, to potential additional impact events; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); and processing the time-sequence of the corresponding changes of the state of said at least two sensing elements generated thereby to determine said at least one characteristic of the event of the impact ([0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20).  
Soles does not specifically teach the time-sequence of the corresponding changes of the state.
However, Spangler teaches the time-sequence of the corresponding changes of the state (col. 6, lines 29-39: the time that the deflection occurs is stored at time T1. The signal processor 14 and activation decision of portions 17 and 21 of algorithm 16 respond to the deflection of the sense element and consequently the activation flag of each path portion 17 and 21 as shown in FIG. 3 changes state at time T2 60. The time between the deflection of the sense element and the change in state of each activation flag 18, or T2 -T1, is then stored in memory as shown at 62 for use as an expected sensor response reference value during the self-testing sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-sequence such as is described in Spangler into Soles, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Regarding claim 13, Soles in view of Spangler teaches all the limitation of claim 12, in addition, Spangler teaches that the processing further includes comparing the time-sequence of the corresponding changes of the state 286490US01_446373-TBD- 23 - of said at least two elements with at least one reference time-sequence to determine said at least one characteristic of the event of impact (col. 6, lines 22-25: reference parameters for use in the self-testing sequence for each portion 17 and 21 of algorithm 16 are stored in memory 20 during sensor calibration at manufacture; lines 29-39: the time that the deflection occurs is stored at time T1. The signal processor 14 and activation decision of portions 17 and 21 of algorithm 16 respond to the deflection of the sense element and consequently the activation flag of each path portion 17 and 21 as shown in FIG. 3 changes state at time T2 60. The time between the deflection of the sense element and the change in state of each activation flag 18, or T2 -T1, is then stored in memory as shown at 62 for use as an expected sensor response reference value during the self-testing sequence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing system such as is described in Spangler into Sole, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Regarding claim 14, Soles in view of Spangler teaches all the limitation of claim 1, in addition, Soles teaches that the processing further includes determining a certainty at which said at least one characteristic is determined (para. [0069]: the user interface 50 may form part of each data acquisition and processing system 12 or may be a separate component operably coupled to a plurality of systems 12. Additional input devices 60, such as image and/or acoustic sensing systems, as further detailed herein, may also provide input signals to the damage detection processing system 30 ...output devices 90 are illustratively in communication with the main computer 40 and may receive processed data (e.g., impact event location, ballistics' relative velocity and size, point of origin, etc.) and provide a desired response thereto).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of David et al. (WO 2012/093399 A1, hereinafter referred to as “David”).
Regarding claim 5, Soles in view of Spangler and David teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach that said at least one characteristic of the event of impact is selected from at least a type of the threat, and a direction of arrival of the threat with respect to the target.
However, David teaches that said at least one characteristic of the event of impact is selected from at least a type of the threat, and a direction of arrival of the threat with respect to the target (page 12, line 21- page 13, line 7: in procedure 212, a threat is identified and characteristics of the threat are determined. Procedure 212 may be implemented by two separate and mutually inclusive procedures. In procedure 214, the threat is identified and characterized based on pulse mappings of the received laser radiation, using a temporal mapping mechanism. With reference to Figure 1, temporal mapping mechanism 130 identifies and characterizes the threat using pulse mappings, as further elaborated upon herein below in Figure 8. In procedure 216, the threat direction is determined based on where the received laser radiation arrived first among multiple (hit) laser detectors, using a first arrival mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one characteristic of the event of impact such as is described in David into the system of Soles and Spangler, in order to provide determining  the range, velocity, and angular position of the threat (page 10, lines 10-11).
Regarding claim 15, Soles in view of Spangler and David teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach that at least one characteristic of the event of impact is selected from at least a type of the threat, and a direction of arrival of the threat with respect to the target.
However, David teaches that at least one characteristic of the event of impact is selected from at least a type of the threat, and a direction of arrival of the threat with respect to the target (page 12, line 21- page 13, line 7: in procedure 212, a threat is identified and characteristics of the threat are determined. Procedure 212 may be implemented by two separate and mutually inclusive procedures. In procedure 214, the threat is identified and characterized based on pulse mappings of the received laser radiation, using a temporal mapping mechanism. With reference to Figure 1, temporal mapping mechanism 130 identifies and characterizes the threat using pulse mappings, as further elaborated upon herein below in Figure 8. In procedure 216, the threat direction is determined based on where the received laser radiation arrived first among multiple (hit) laser detectors, using a first arrival mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one characteristic of the event of impact such as is described in David into the system of Soles and Spangler, in order to provide determining  the range, velocity, and angular position of the threat (page 10, lines 10-11).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Treadway et al. (US 2012/0090454 A1, hereinafter referred to as “Treadway”).
Regarding claim 6, Soles in view of Spangler teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach that the threat is a kinetic projectile with a caliber within a range extending from 4 mm to 12.7 mm.
However, Treadway teaches that the threat is a kinetic projectile with a caliber within a range extending from 4 mm to 12.7 mm (para. [0010]: the system has an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate; para. [0037]: Table 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threat such as is described in Treadway into the system of Soles and Spangler, in order to provide an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate (para. [0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Radstake et al. (EP 2455701 A1, hereinafter referred to as “Radstake”).
Regarding claim 7, Soles in view of Spangler teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach the predetermined distance between the electrically conductive wires is smaller than a caliber of the threat.
However, Radstake teaches that the predetermined distance between the electrically conductive wires is smaller than a caliber of the threat (page 4, lines 15-27: the experiments were carried out with 85 mm caliber bullets and with a matrix of 6.5 mm diameter 3 "high-strength steel rods with hardened tips 3 '. The maximum distances a between the bars 3 (measured in the diagonal of the matrix) were 50 mm, whose length l 1 was set at 140 m).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined distance of sensing elements such as is described in Radstake into the system of Soles and Spangler, in order to provide an object protection that prevents the initiation of the explosive charge as possible or at least impaired and the charge should still be ignited, the effect reduced so massively that the object is not significantly disturbed in its function (page 2, lines 29-31).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Kobayashi et al. (US 7,658,256 B2, hereinafter referred to as “Kobayashi”).
Regarding claim 8, Soles in view of Spangler teaches all the limitation of claim 1.  Soles and Spangler do not specifically teach that the detection system further comprises at least one auxiliary sensor mountable on the target at a predetermined location, configured to sense an auxiliary parameter reflective of an event of impact, and generate auxiliary signals indicative of a value of said parameter, wherein the processing system is configured to receive the auxiliary signals, and to identify changes in value of the auxiliary parameter corresponding to the event of impact in order to determine occurrence thereof, wherein the processing system is configured to associate the auxiliary signals with the corresponding auxiliary sensor to determine the location of the impact with respect to the target, wherein the auxiliary sensor includes an accelerometer configured to measure acceleration and generate acceleration signals.
However, Kobayashi teaches that the detection system further comprises at least one auxiliary sensor mountable on the target at a predetermined location, configured to sense an auxiliary parameter reflective of an event of impact, and generate auxiliary signals indicative of a value of said parameter (col. 4, lines 46-50: the sub-sensors 12 are attached to the associated front forks 1, 1 at respective positions above the main sensors 11 and slightly lower than the upper end of the front wheel 2 in such a manner so as to also be symmetrical with respect to the steering axis ST), wherein the processing system is configured to receive the auxiliary signals, and to identify changes in value of the auxiliary parameter corresponding to the event of impact in order to determine occurrence thereof (col. 4, lines 60-62: the operation controller 10 determines whether or not an impact is a collision on the basis of the detection signals of the left and right main and sub-sensors 11, 12), wherein the processing system is configured to associate the auxiliary signals with the corresponding auxiliary sensor to determine the location of the impact with respect to the target (col. 4, line 63-col. 5, line 3: FIG. 10 is a flow chart for illustrating how the operation controller 10 judges a collision. Incidentally, although FIG. 10 illustrates a collision judgment process of the first embodiment, when a single sub-sensor 12 is used as in a second and a third embodiment described later, this collision judgment process applies to main sensors 11 and an averaging process described later that is subjected to the sub-sensor 12 is omitted), wherein the auxiliary sensor includes an accelerometer configured to measure acceleration and generate acceleration signals (col. 4, lines 51-59: the main sensor 11 and the sub-sensor 12 are each a known impact detection sensor of an acceleration detection type. The main sensors 11 are disposed near the axle 3 for mainly detecting impacts in various directions at the time of collision such as a front collision or the like and output the detection to the operation controller 10. An object of the sub-sensor 12 is to back up the main sensor 11 in case of the main sensor 11 fails or the like. The sub-sensor 12 sends a detection signal resulting from a collision to the operation sensor 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the auxiliary sensor such as is described in Kobayashi into the system of Soles and Spangler, in order to allow the impact detection sensors to include main sensors and sub-sensors, the main sensors mainly detect impact and the sub-sensors back up the main sensor (col. 2, lines 4-7).
Regarding claim 17, Soles in view of Spangler teaches all the limitation of claim 12.  Soles and Spangler do not specifically teach that the impact detection method further comprises providing at least one auxiliary sensor mountable on the target at a predetermined location, configured to measure a value of an auxiliary parameter which is reflective of an event of impact, wherein the method further comprises sensing the value of the auxiliary parameter; generating auxiliary signals indicative of the value of the auxiliary parameter; and identifying changes in the value of the auxiliary parameter corresponding to the event of impact to determine an occurrence thereof, wherein the processing further includes associating the auxiliary signals with the corresponding auxiliary sensor to determine the location of the impact with respect to the target.  
However, Kobayashi teaches that the impact detection method further comprises providing at least one auxiliary sensor mountable on the target at a predetermined location, configured to measure a value of an auxiliary parameter which is reflective of an event of impact (col. 4, lines 46-50: the sub-sensors 12 are attached to the associated front forks 1, 1 at respective positions above the main sensors 11 and slightly lower than the upper end of the front wheel 2 in such a manner so as to also be symmetrical with respect to the steering axis ST), wherein the method further comprises sensing the value of the auxiliary parameter (col. 4. lines 9-14: the respective col. 4, lines 9-14The sub-sensor 12 is attached to a portion of the bottom case 20 also on the rear side thereof and above the caliper stay 25. The upper end of the sub-sensor 12 is positioned inside a rim 26 of the front wheel 2. This position is such that sensitivity to impact detection is equal to that of the main sensor 11); generating auxiliary signals indicative of the value of the auxiliary parameter (col. 4, lines 58-59: the sub-sensor 12 sends a detection signal resulting from a collision to the operation sensor 10); and identifying changes in the value of the auxiliary parameter corresponding to the event of impact to determine an occurrence thereof (col. 4, lines 60-62: the operation controller 10 determines whether or not an impact is a collision on the basis of the detection signals of the left and right main and sub-sensors 11, 12), wherein the processing further includes associating the auxiliary signals with the corresponding auxiliary sensor to determine the location of the impact with respect to the target (col. 5, lines 20-23: on the other hand, the detection signals of the left and right sub-sensors 12 (hereunder, referred to as the G sensor/L and the G sensor/R) are also supplied to the operation controller 10; col. 5, lines 33-34: the respective comparative values of the main sensors 11 and the sub-sensors 12 are judged by the AND element 10c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the auxiliary sensor such as is described in Kobayashi into the system of Soles and Spangler, in order to allow the impact detection sensors to include main sensors and sub-sensors, the main sensors mainly detect impact and the sub-sensors back up the main sensor (col. 2, lines 4-7).

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Treadway further in view of Bushueva et al. (RU 2279032 C2, hereinafter referred to as “Bushueva”).
Regarding claim 9, Soles in view of Spangler teaches all the limitation of claim 1.   Soles and Spangler do not specifically teach that the sensing array is mounted onto a target panel comprising at least one anti-ricochet layer configured to absorb debris scattering as a result of the impact, wherein the sensing array is disposed on the at least one anti-ricochet layer.
However, Treadway teaches target panel (para. [0010]: the system has an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate; para. [0014]: armor panel in Figure 1B).  
Further, Bushueva teaches that the sensing array is mounted onto a target panel comprising at least one anti-ricochet layer configured to absorb debris scattering as a result of the impact, wherein the sensing array is disposed on the at least one anti-ricochet layer (Abstract: the bullet-catching antiricochet facing is made laminated of materials possessing various pliability. The dimension in thickness of elastic-pliable layers decreases from the outer layer to the rear one; page 3, lines 49-50:The layer adjacent directly to the protected surface dampens the sound, the pulse the bullet’s impact, that is, it is a shock-absorbing layer 5; page 2, lines 47-48: the technical result of the invention is to increase the effectiveness of protection by eliminating the rebound, which is achieved by destabilizing the trajectory of the bullet, dispersing and absorbing its energy within the thickness of the protective layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the armor plate such as is described in Treadway and the at least one anti-ricochet layer such as is described in Bushueva into the system of Soles and Spangler, in order to provide an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate (Treadway, para. [0010]) and protect various objects from the effects of fast-flying solids: bullets or fragments (Bushueva, page 2, line 1).
Regarding claim 10, Soles in view of Spangler, Treadway, and  Bushueva teaches all the limitation of claim 9, Soles, Spangler, and Treaway do not specifically teach that said at least one anti-ricochet layer are two or more anti-ricochet layers sandwiching therebetween said sensing array.
However, Bushueva teaches that said at least one anti-ricochet layer includes two or more anti-ricochet layers sandwiching therebetween in said sensing array (Abstract: see above; page 2, line 41- 43: the design is such that the size across the thickness of the resilient layers decreases from the outer layer to the back, the thickness of the bearing layers increases from the front layer to the inside, and the outer and back layers in combination with the bearing layers of the protective block module are shifted relative to each other. If necessary, an air gap of the required size can be arranged between the bearing layers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one anti-ricochet layer such as is described in Bushueva into the system of Soles, Spangler, and Treadway, in order to protect various objects from the effects of fast-flying solids: bullets or fragments (page 2, line 1).
Regarding claim 20, Soles in view of Spangler further in view of Treadway teaches all the limitation of claim 18.  Soles, Spangler, and Treadway do not specifically teach at least one anti- ricochet layer configured to absorb debris scattering as a result of the impact, wherein the at least one anti-ricochet layer is at least partially disposed between said sensing array and said armor plate, wherein the at least one anti-ricochet layer are two anti- ricochet layers, sandwiching therebetween said sensing array.
However, Bushueva teaches at least one anti-ricochet layer configured to absorb debris scattering as a result of the impact, wherein the at least one anti-ricochet layer is at least partially disposed between said sensing array and said armor plate (Abstract: the bullet-catching antiricochet facing is made laminated of materials possessing various pliability. The dimension in thickness of elastic-pliable layers decreases from the outer layer to the rear one; page 3, lines 49-50:The layer adjacent directly to the protected surface dampens the sound, the pulse the bullet’s impact, that is, it is a shock-absorbing layer 5; page 2, lines 47-48: the technical result of the invention is to increase the effectiveness of protection by eliminating the rebound, which is achieved by destabilizing the trajectory of the bullet, dispersing and absorbing its energy within the thickness of the protective layer), wherein the at least one anti-ricochet layer are two anti- ricochet layers, sandwiching therebetween said sensing array (page 2, line 41- 43: the design is such that the size across the thickness of the resilient layers decreases from the outer layer to the back, the thickness of the bearing layers increases from the front layer to the inside, and the outer and back layers in combination with the bearing layers of the protective block module are shifted relative to each other. If necessary, an air gap of the required size can be arranged between the bearing layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one anti-ricochet layer such as is described in Bushueva into the system of Soles, Spangler, and Treadway, in order to protect various objects from the effects of fast-flying solids: bullets or fragments (page 2, line 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Treadway further in view of Bushueva further in view of Takano et al. (US 2006/0023131 A1, hereinafter referred to as “Takano”).
Regarding claim 11, Soles in view of Spangler, Treadway, and Bushueva teaches all the limitation of claim 9, Soles, Spangler, Treaway, and Bushueva do not specifically teach that the non-conductive material is selected from epoxy, thermo-plastic, thermal set plastic, ceramic, paper, silicon, or polymer.
However, Takano teaches that at least one anti-ricochet layer is made of non-conductive material, wherein a material selected from epoxy, thermo-plastic, thermal set plastic, ceramic, paper, silicon, or polymers (para. [0031]: the dielectric materials used in each of the second 120, fourth 140a, and sixth 140c layers are transparent non-conductive materials having an index of refraction that is lower than that of the substrate. Some examples of suitable dielectric materials include magnesium fluoride (MgF2), which has an index of refraction of about 1.38 at 550 nm, and silicon dioxide (SiO2), which has an index of refraction of about 1.46 at 550 nm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one anti-ricochet layer such as is described in Takano into the system of Soles, Spangler, Treadway, and Bushueva, in order to provide an index of refraction that is lower than that of the substrat (para. [0031]).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Chaffee et al. (US 2018/0113095 A1, hereinafter “Chaffee”).
Regarding claim 16, Soles in view of Spangler teaches all the limitation of claim 12.  Soles and Spangler do not specifically teach that the impact detection method further comprises a step of providing an additional array of sensing elements mountable onto the target on a different location than the sensing array, wherein the processing further includes associating the data signal with the corresponding sensing array to determine the location of the impact with respect to the target.
However, Chaffee teaches that the impact detection method further comprises a step of providing an additional array of sensing elements mountable onto the target on a different location than the sensing array, wherein the processing further includes associating the data signal with the corresponding sensing array to determine the location of the impact with respect to the target (para. [0014]: the target is instrumented with numerous sensors that respond to acoustic signals generated by the impact of the fragments. The responses of the various sensors generated by the signals are all captured by individual channels on a detection system; para. [0072]: the decision that a candidate impact location is correctly identified can be based upon the count of the number of sensor-detections that support that hypothesis. Certainly a count of one or two does not likely produce an accurate result).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impact detection method t such as is described in Chaffee into the system of Soles and Spangler, in order to determine accurately multiple impacts on a target per unit of time (para. [0013]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soles in view of Spangler further in view of Treadway et al. (US 2012/0090454 A1, hereinafter referred to as “Treadway”).
Regarding claim 18, Soles teaches a target panel mountable to a target and configured for use with an impact detection system for detecting an event of impact of a threat and determining at least one characteristic of the event of impact the target panel comprising ((para. [0067]: a damage detection and remediation system 10 according to an illustrative embodiment of the present disclosure includes a sensor data acquisition and processing system 12 having a sensing structure or device 14 operably coupled to a monitored unit or structure of interest 16. As further detailed herein, the structure of interest 16 may include personal protective equipment, armor, vehicles, microelectronics, spacecraft, aircraft, or any other structure; [0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20; para. [0065]: an illustrative system in accordance with the present disclosure provides real-time information on a variety of damage events, including structural, perimeter, and/or armor integrity/failure conditions of a monitored device or unit by means of an electromagnetic (e.g., electrically resistive/conductive) sensor system): an armor plate configured to protect the target from the threat (para. [0065]: an illustrative system in accordance with the present disclosure provides real-time information on a variety of damage events, including structural, perimeter, and/or armor integrity/failure conditions of a monitored device or unit by means of an electromagnetic (e.g., electrically resistive/conductive) sensor system); a sensing array including a plurality of sensing elements mountable on the armor plate, the sensing elements including electrically conductive wires arranged with a predetermined distance therebetween, the electrically conductive wires coupled to an electrical power source to provide an electrically conductive current through the electrically conductive wires (para. [0072]: the first electrical contacts 7 and the second electrical contacts 9 are coupled to opposing ends or termination points of each of the conductive wires or traces 5 for conducting electromagnetic (e.g., electrical) signals through traces 5 from first contacts 7 to respective second contacts 9. The FIG. 3 embodiment sensing device 14 shows a number of the wires or traces 5 evenly spaced apart; para. [0074]: the measurement system 20 includes an electromagnetic, illustratively electrical, signal generator 27 operably coupled to the electrical source 6 for providing a signal input to each of the first electrical contacts), each sensing element being configured to change its state from an intact state when electrical current passes across the electrically conductive wire to a damaged state when electrical current passing thereacross being interrupted upon impact of the threat on the sensing element (para. [0112]: at least two of the electrical data values associated with two or more pairs of selected first and second electrical contacts 197 and 201, 199 and 203 may be used in a triangulation method by damage detection processing system 30 for identifying a damage area based on comparing a known electrical data value associated with a pre-damage state of the electrically conductive layer 193 to a post-damage event state of the electrically conductive layer 193; para. [0113]: if a damage event 13 has occurred between these above reference contacts (197c, 201i and 199j, 203c in this example), then a higher resistance value will be detected in the electrically conductive layer 193 where the conductive layer 193 has been damaged or degraded between the sensed contact points (e.g., 197c, 201i and 199j, 203c). In this example, if the electrically conductive layer 193 has been damaged between, for example, first electrical contact 197c and second electrical contact 201i, then a resistance reading between these contacts (e.g., 197c, 201i and 199j, 203c) will show a higher resistance value than a baseline resistance value associated with an undamaged electrically conductive layer 193); and a measuring system mounted on the armor plate and operatively coupled to the sensing elements and being sensitive to their state, the measuring system configured to generate state signals, each state signal indicative of the state of the corresponding sensing elements (para. [0083]: measurement system 20 is illustratively coupled to the electrical source 6 and ground 8 which determines changes in electrical properties of the wires or traces 5. More particularly, the signal generator 27 of the measurement system 20 electrically couples the first electrical contacts 7 to the electrical source 6, and the signal measuring device 29 of the measurement system 20 electrically couples the second electrical contacts 9 to ground 8. The measurement system 20 will then send measurements to impact or damage detection processing system 30 which then determines damage data); a processing system operatively coupled to the measuring system and configured to process said at least one characteristic of the event of the impact ([0077]: decrease in spacing between adjacent conductive wires or traces 5 improves a given exemplary sensing structure's ability to sense size and impact location of an impact event (i.e., resolution) by providing a greater number of impact data points to the measurement system 20; para. [0083]: the measurement system 20 will then send measurements to impact or damage detection processing system 30 which then determines damage data).  
Soles does not specifically teach  a time-sequence of the corresponding changes of the state.
However, Spangler teaches a time-sequence of the corresponding changes of the state (col. 6, lines 29-39: the time that the deflection occurs is stored at time T1. The signal processor 14 and activation decision of portions 17 and 21 of algorithm 16 respond to the deflection of the sense element and consequently the activation flag of each path portion 17 and 21 as shown in FIG. 3 changes state at time T2 60. The time between the deflection of the sense element and the change in state of each activation flag 18, or T2 -T1, is then stored in memory as shown at 62 for use as an expected sensor response reference value during the self-testing sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-sequence such as is described in Spangler into Soles, in order to provide a self-testing method and apparatus which can diagnose both hard failures such as a malfunction or reduced function of the sensing system components as well as soft failures such as drift, loss of calibration, and loss of memory (col. 2, lines 52-57).
Soles and Spangler do not specifically teach a target panel mountable to a target and an armor plate configured to protect the target from the threat.
However, Treadway teaches a target panel mountable to a target and an armor plate configured to protect the target from the threat (para. [0010]: the system has an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate; para. [0014]: armor panel in Figure 1B).286490US01_446373-TBD- 24 –
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the armor plate such as is described in Treadway into the system of Soles and Spangler, in order to provide an armor plate (serrated or louvered) configured to reduce a kinetic energy of the projectile and re-orient the projectile upon rupture through the armor plate (para. [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866